DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on October 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities:  Paragraph 54 line 14, “membrane 226” should be changed to “membrane 222”; Paragraph 55 line 8, “membrane 236” should be changed to “membrane 222”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009063003 A1 to Fantinato et al.
Re-claim 1, Fantinato et al. disclose an industrial gas spring comprising: a casing 11a including an axially extending side wall, an open end (i.e. upper end), a transversely extending end wall 11 is axially spaced from the open end, a gas pressure chamber 14 defines in part the side and end walls; a piston rod 15 is received at least in part in the casing for reciprocation between extended and retracted positions and having an inner end communicating with the pressure chamber and an outer end extending generally axially outwardly of the open end of the casing when the piston rod is in the extended position; a pressure relief assembly 10 carried by the end wall; a membrane 13 with a first face communicates with the pressure chamber and a second face communicating with the exterior of the casing; a plunger 16 has a first end 22 adjacent the membrane 13 and configured to breach the membrane and a second end axially spaced from the first end, disposed in the pressure chamber and engaged by the piston rod to move the plunger to breach the membrane when the piston rod overtravels its design intended maximum retracted position.
Re-claim 2, a first blind bore 20 communicates with the pressure chamber 14 and a second blind bore 19 communicates with the exterior of the casing.
Re-claim 3, the plunger comprises a body 17 and/or 24 with a cylindrical portion between the first and second ends of the plunger, the body is at least partially received in the first blind bore.
Re-claim 7, the body 24 comprises a single projection 22 adjacent the first end of the plunger, the projection has a sharp edge to breach the membrane.

Re-claim 9, a recess 25 (or recessed area below 17) is formed in the cylindrical surface and communicates with a vent passage.
Re-claims 10-12, the membrane 13 is a homogenously integral part of the end wall.  The plug 18a holds the membrane and is threaded to the end wall.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantinato et al. in view of US 7,748,398 to Miller.
Re-claim 4, Fantinato et al. fail to teach the body comprising at least two circumferentially spaced apart and axially extending fingers adjacent the first end of the plunger and each having a relatively sharp edge for breaching the membrane when the edges are advanced at least partially through the membrane by overtravel of the piston rod moving the plunger toward the membrane.
Miller teaches a body for rupturing a membrane 16, the body comprises at least two circumferentially spaced apart and axially extending fingers 42 (see figure 4A) adjacent the first 
Re-claim 5, the body of Fantinato et al. as modified by Miller would have resulted in the sharp edges being adjacent the periphery of the first bore.
Re-claim 6, the body of Fantinato et al. as modified by Miller would have provided each edge spaced radially inwardly of the cylindrical portion of the body of the plunger and radially inwardly of the periphery of the first bore, as this would have allowed the plunger to move within the bore and puncture the membrane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lundahl, Phelizot and Cappeller et al. each teach a gas spring with an overtravel pressure release.  Sundholm et al. teach a pressure release structure.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
November 15, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657